In re Sanders, Rosemary; — Plaintiff(s); applying for writ of certiorari and/or review, supervisory and/or remedial writ; to the Court of Appeal, Fourth Circuit, No. 96CW-0849; Parish of Orleans, Civil District Court, Div. “F”, No. 95-12834.
Granted. The case is remanded to the court of appeal for briefing by the parties and an opinion by the court. The parties may move for oral argument in accordance with the uniform rules of'the courts of appeal.
MARCUS, WATSON and KIMBALL, JJ., would deny the writ.
VICTORY, J., not on panel.